                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,                          )
                                                    )
         Plaintiff,                                 )     Case No. 18-CR-130-LA-NJ
                                                    )
                  v.                                )
                                                    )
 PETER ARMBRUSTER,                                  )
 MARK WOGSLAND, and                                 )
 BRET NAGGS,                                        )
                                                    )
         Defendants.                                )

                 GOVERNMENT’S CONSOLIDATED MOTIONS IN LIMINE

         Plaintiff United States of America, by and through counsel of record, hereby respectfully

submits the following Consolidated Motions in limine to preclude the defendants from raising

improper or unduly prejudicial defenses at trial in this matter.

   I.        Background

         The defendants, Peter Armbruster, Mark Wogsland, and Bret Naggs, served as managers

at Roadrunner Transportation Systems, Inc. (“RRTS”), a Cudahy-based trucking and logistics

company whose stock was traded on the New York Stock Exchange. According to the allegations

in the Superseding Indictment (Dkt. No. 48), the defendants conspired to deceive RRTS’s

shareholders, auditors, and lenders by manipulating various accounting metrics over the course of

multiple reporting quarters.

         Trial is set in this matter for July 12, 2021.

   II.       Improper Defenses

             a. Jury Nullification

         The government respectfully moves this Court to preclude the defendants from arguing,

pursuing lines of inquiry, or otherwise presenting evidence designed to elicit jury nullification. It

is improper for a defendant to suggest in any way that the jury should acquit the defendant even if

it finds that the government has met its burden of proof. See, e.g., United States v. Bruce, 109 F.3d




           Case 2:18-cr-00130-LA Filed 05/21/21 Page 1 of 5 Document 219
323, 327 (7th Cir. 1997) (“Jury nullification ‘is not to be positively sanctioned by instructions,’

but is to be viewed as an ‘aberration under our system.’”) (quotation omitted). As the Seventh

Circuit has stated, “An unreasonable jury verdict, although unreviewable if it is an acquittal, is

lawless, and the defendant has no right to invite the jury to act lawlessly.” United States v. Perez,

86 F.3d 735, 736 (7th Cir. 1996).

        The defendants should be precluded from inquiry or argument intended to elicit sympathy

for the defendants. For example, the defendants’ personal and family situations are irrelevant; the

defendants should not be permitted to reference them in an attempt to arouse the jury’s sympathy.
The defendants should be precluded from invoking any irrelevant topics in order to suggest that

the jury not follow its obligation under the law.

        Similarly, any argument or questioning designed to suggest that the allegations in the

Superseding Indictment are best resolved not through a criminal case, but through some form of

civil enforcement proceeding or private litigation, would be improper. The availability of an

alternative forum is irrelevant to the jury’s role as trier of fact, and could be raised solely to suggest

to the jury that an acquittal, even if unsupported by the evidence, would not mean the defendants’

alleged conduct goes entirely unaddressed. The Court should guard against such arguments since

they would be but a veiled invitation to jury nullification.

        Finally, the defendants should be precluded from using inquiry or argument to explore the

government’s use of prosecutorial discretion. That some individuals were charged, while others

were not, is simply not for the jury to consider; such decisions are solely within the province of

the executive branch. Evidence bearing on the government’s decision to prosecute is “extraneous

and collateral,” United States v. Johnson, 605 F.2d 1025, 1030 (7th Cir. 1979), and ultimately

irrelevant. The defendants should thus be barred from hinting that others should have been charged

or are more culpable than the defendants themselves; the sole issue before the jury is whether the

defendants are guilty of the offenses in the Superseding Indictment. The Court should preclude

any attempt to distract the jury by asking them to consider the relative guilt or innocence of

uncharged individuals.


                                          2
           Case 2:18-cr-00130-LA Filed 05/21/21 Page 2 of 5 Document 219
             b. Reasonable Doubt

        The government moves to preclude defense counsel from explaining or attempting to

define reasonable doubt. The Seventh Circuit has clearly and consistently held that “reasonable

doubt” is a term that should not be defined by counsel. See, e.g., United States v. Blackburn, 992

F.2d 666, 668 (7th Cir. 1993) (explaining that definitions of reasonable doubt have a likelihood

of “confus[ing] juries more than the simple words themselves”); United States v. Glass, 846 F.2d

386, 387 (7th Cir. 1988) (“Attempts to explain the term ‘reasonable doubt’ do not usually result

in making it any clearer in the minds of the jury.”) (citations omitted).


        In United States v. Thompson, 117 F.3d 1033 (7th Cir. 1999), the Seventh Circuit affirmed

the district court’s decision to prevent defense counsel from explaining reasonable doubt to the

jury. The Seventh Circuit noted that by preventing defense counsel’s attempt to explain

reasonable doubt, “[r]ather than abusing its discretion, the district court heeded our express

command.” Id. at 1034; see also United States v. Alex Janows & Co., 2 F.3d 716, 722-23 (7th

Cir. 1993) (“It seems simple enough; we admonish counsel, do not define ‘reasonable doubt’ to

a jury.”).

             c. References to Punishment

        The Seventh Circuit unequivocally has held that “arguing punishment to a jury is taboo.”

See, e.g., United States v. Richardson, 130 F.3d 765, 778 (7th Cir. 1997), overturned on other

grounds, 526 U.S. 813 (1999); United States v. Lewis, 110 F.3d 417, 422 (7th Cir. 1997).

Argument and evidence concerning punishment are improper because the potential penalty faced

by a defendant is irrelevant to the jury’s determination of guilt or innocence. See Shannon v.

United States, 114 S. Ct. 2419, 2424 (1994) (“It is well established that when a jury has no




                                            3
             Case 2:18-cr-00130-LA Filed 05/21/21 Page 3 of 5 Document 219
sentencing function, it should be admonished to ‘reach its verdict without regard to what sentence

might be imposed.’”) (quotation omitted); Aliwoli v. Carter, 225 F.3d 826, 830 (7th Cir. 2000)

(same). Even mere suggestion of the potential penalties faced by a defendant – including

possible imprisonment, restitution, or fines – would serve only the improper purpose of inviting

the jury to consider the penal consequences of a conviction on a defendant and, ultimately,

nullification.

    III.      Conclusion

           For the foregoing reasons, the government respectfully requests that its motions in limine

be granted.




Date: May 21, 2021                                             Respectfully submitted,


                                                        By:     /s/ Kyle C. Hankey
                                                               KYLE C. HANKEY
                                                               Trial Attorney
                                                               EMILY C. SCRUGGS
                                                               Trial Attorney
                                                               JUSTIN D. WEITZ
                                                               Acting Principal Assistant Chief
                                                               Fraud Section, Criminal Division
                                                               U.S. Department of Justice




                                            4
             Case 2:18-cr-00130-LA Filed 05/21/21 Page 4 of 5 Document 219
                                CERTIFICATE OF SERVICE

       I, Kyle Hankey, certify that the foregoing has been served on all attorneys of record in the

above-captioned case, via the CM/ECF electronic filing system.

                                                            By: /s/ Kyle C. Hankey
                                                            KYLE C. HANKEY
                                                            Trial Attorney
                                                            Criminal Division, Fraud Section
                                                            U.S. Department of Justice



Date: May 21, 2021




                                        5
         Case 2:18-cr-00130-LA Filed 05/21/21 Page 5 of 5 Document 219
